Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2, 5, 9, 11-14, 16-17, 19-22, 24, 26-27, 30, 33-34, 37-38, 66, 72-75, 78, 81-82, 85-87, 91, 93, 99-100 are pending.  Claims 3-4, 6-8, 10, 15, 18, 23, 25, 28-29, 31-32, 35-36, 39-65, 67-71, 76-77, 79-80, 83-84, 88-90, 92, 94-98 are cancelled.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claim 1-2, 5, 9, 11-14, 16-17, 19-22, 24, 26-27, 30, 73-75, 78, drawn to an isolated nucleic acid molecule encoding a chimeric antigen receptor (CARA) comprising anti-EGFRvIII binding domain, a vector comprising the nucleic acid, classified in Class C12N 15/62.
II. Claims 33-34, 37-38, 66, 72,  drawn to a chimeric antigen receptor CAR comprising an anti-EGFRvIII binding domain, classified in Class C12N 15/62.
III. Claims 73-75, 78,  drawn to vector comprising a nucleic acid molecule, classified in Class C12N 15/79.
IV. Claim 81-82, 85, drawn to cell comprising the vector, classified in Class C12N 5/0636.
V. Claims 86, drawn to an method of generating a population of RNA-engineered cells, classified in Class C12N 15/63.
. Claims 87, drawn to a method of providing an anti-tumor immunity in a mammal comprising admininstering a cell, classified in class A61K 35/17.
VII. Claims 91, 93, 99-100, drawn to a method of treating a mammal having a disease associated with expression of EGFRvIII comprising administering cell expressing CAR, classified in class A61K 38/1774.
The inventions are distinct, each from the other because of the following reasons.
The products of any one of the inventions I-IV are distinct each from the other, because they are drawn to products having materially different structures and functions.
Inventions V-VII are distinct, each from the other, because they are drawn to processes having materially different process steps, which are practiced for materially different purposes.  
The products of inventions I-IV and the process of invention V-VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).   In the instant case the inventions alternative process of V-VII can be used in the alternative product of invention I-IV.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their different classifications and recognized divergent subject matter, and the search required for any one of inventions I –IV are not required for any other invention V-VII, restriction for examination purposes as indicated is proper.

The inventions have acquired a separate status in the art in view of their different classification, a separate status in the art when they are classifiable together, and a different field of search.
Claim(s1-2, 5, 9, 11-14, 16-17, 19-22, 24, 26-27, 30, 33-34, 37-38, 66, 72-75, 78, 81-82, 85-87, 91, 93, 99-10is/are generic to the following disclosed patentably distinct species:
The election of species should be consistent with election of other species and group.  For each letter, a species must be elected.
 	A) one invention of nucleic acid encoding anti-EGFRvIII binding domain as they pertain to one set of sequence of SEQ ID NO: for antibody light and heavy chain and corresponding CDR region or fragment SEQ ID NO: for one antibody.
B) one invention of anti-EGFRvIII binding domain as they pertain to one set of sequence of SEQ ID NO:. for antibody light and heavy chain and corresponding CDR region or fragment SEQ ID NO: for one antibody encoded by A above);.
C)  one invention of light and heavy chain modifications numbers of claim 9;
D)  one invention of transmembrane domain of claim 13-17;
E)  one invention of hinge region of claims 19;
F) one invention of costimulatory domain and signaling domain of claim 21-22, 24;
G)  one invention of intracellular signaling domain of claim 26-27, 30;
H)  one invention of vector of claim 74-75 and 77 markush group;
I)  one invention of in vitor transcribed RNA or synthetic RNA of claim 86;
J)  one invention of disease of claim 93;


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Each species are structurally and functionally distinct and requires a separate search in separate databases.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. §1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/MICHAEL D PAK/Primary Examiner, Art Unit 1646